Citation Nr: 1501184	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  09-27 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung disability, including chronic obstructive pulmonary disease (COPD) and emphysema, including as secondary to herbicide exposure.

2.  Entitlement to service connection for scar tissue of the lungs, including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1967 to December 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a March 2010 substantive appeal, the Veteran requested a hearing before the Board sitting at the RO.  He did not appear for a scheduled hearing and withdrew the request in writing in January 2012.  

In November 2012, the Board remanded the claims for further development.  

The Veterans Benefits Management System and Virtual VA paperless claims processing system contain additional VA outpatient treatment records and a December 2014 brief to the Board that have been considered.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran served as a U.S. Army clerk with service in the Republic of Vietnam from November 1968 to November 1969.  Therefore, he is presumed to have been exposed to certain herbicide agents.  Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases that include respiratory cancer but not obstructive diseases or pulmonary scarring.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  Even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection is expressly precluded for any disability related to chronic tobacco use (for claims received after June 9, 1998).   See 38 U.S.C.A. § 1103 (2014); 38 C.F.R. § 3.300 (2014).  However, VA's General Counsel held that neither 38 U.S.C. § 1103(a), which prohibits service connection of a disability or death on the basis that it resulted from injury or disease attributable to the use of tobacco products by the veteran during service, nor VA's implementing regulations at 38 C.F.R. § 3.300, bar a finding of secondary service connection for a disability related to the veteran's use of tobacco products after the veteran's service, where that disability is proximately due to a service-connected disability that is not service connected on the basis of being attributable to the veteran's use of tobacco products during service.   VAOPGCPREC 6-2003 (Oct. 28, 2003); see also VA Adjudication Procedures Manual Rewrite (M21-1MR), pt. IV, subpt. ii, ch. 2, 
§ K(68)(d)-(f) (outlining the adjudicatory process for such a claim). 

The Veteran contended in a July 2008 statement, a June 2009 notice of disagreement, and a March 2010 substantive appeal that his lung disability, including COPD, emphysema, and scar tissue of the lungs first manifested as shown by inpatient treatment in service in June 1969 for respiratory distress and that the symptoms persisted and worsened since that time.  He contended that the respiratory disease was caused by exposure to certain herbicide agents during service in Vietnam.  In a December 2014 brief, the Veteran's representative further contended that the Veteran's long history of tobacco use was a form of self- treatment for service-connected posttraumatic stress disorder and therefore that service connection on a secondary basis for tobacco use and lung disease is warranted.  

Service treatment records show that the Veteran was treated in January and February 1968, February 1969, and July and August 1969 for wheezing, nasal congestion, and general malaise.  In 1968 and early 1969, the diagnoses were "cold" or upper respiratory infection, treated with rest and medication.  In July and August 1969, the Veteran additionally had a mild fever and was first confined to quarters for a day and the next month admitted as an inpatient at a field facility.  There are no detailed inpatient records or further outpatient records in the file.  In a November 1970 discharge physical examination, the Veteran reported that he experienced chronic nasal congestion but denied any history of chronic shortness of breath, chest pain, or chronic cough.  The examiner noted no abnormalities of the lungs and chest. 

Following service and starting with VA treatment in April 2002, the Veteran underwent several imaging studies and was diagnosed with emphysema and COPD with indications of biapical blebs and small calcified granuloma.  He reported a 40 pack year history of cigarette smoking but that he quit in 2006.  He also reported to a VA clinician in March 2006 that he recovered from the episodes during service and had no trouble since that time.  

The Veteran also received on-going VA mental health treatment, underwent mental health examinations, was diagnosed with PTSD arising from traumatic events in Vietnam, and was awarded service-connection for PTSD, effective in February 2007.  These treatment and examination records are silent for any reports by the Veteran or comments by clinicians of self-treatment of the disease by smoking.   

In November 2012, the Board remanded the appeal in part to provide the Veteran with a VA examination and an opinion addressing whether the Veteran's current pulmonary disease had its onset in service or was caused or aggravated by any aspect of service including exposure to herbicide. 

In December 2012, a VA advanced practice registered nurse (APRN) noted a review of the claims file and the Veteran's contention that his current disease first manifested during service in 1969.  The APRN found that the respiratory disease was not incurred or caused by service because of the absence of treatment from 1969 to 2002 and that it was most likely caused by cigarette smoking.  The APRN did not specifically address causation or aggravation by exposure to herbicide.  Therefore, a supplemental opinion is necessary to accomplish the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In a December 2014 brief, the Veteran's representative contended that the Veteran self-treated his service-connected PTSD by smoking.  This theory of secondary and tertiary service connection was not previously raised by the Veteran or in the record and has not been medically evaluated or considered by the Agency of Original Jurisdiction in the most recent February 2013 supplemental statement of the case.  Although service connection for tobacco use under any theory has not been awarded, the issue is inextricably intertwined with the current claim for service connection for lung disease.  

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold and need not require competent medical evidence.  McLendon, 20 Vet. App. at 83.  Here, there is competent medical evidence of current pulmonary disabilities, credible evidence of traumatic events in service, and lay evidence that the current disabilities may be secondary to service-connected PTSD.  

This theory of secondary service connection was not previously raised by the Veteran or in the record and has not been medically evaluated or considered by the Agency of Original Jurisdiction in the most recent February 2013 supplemental statement of the case.  The Board finds that an additional medical opinion is necessary whether the Veteran's long history of tobacco use was caused or aggravated as a form of self-medication for PTSD. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with notice relevant to service connection for tobacco use and lung disease including the criteria for service connection on a secondary basis based on tobacco use. 

2.  Request all records of VA medical care of the Veteran since December 2012 and associate any records received with the claims file. 

3.  Then, provide the claims file and access to the electronic files to the APRN who performed the December 2012 examination, if available, or to another qualified examiner.  Request that the examiner review the files including attention to the service treatment records, the results of the December 2012 VA examination, and the Veteran's and his representative's lay contentions, and note the review in an opinion report. 

Request that the examiner provide an opinion whether the Veteran's COPD, emphysema, and lung scarring was caused by exposure to herbicide agents.  It is not sufficient to solely cite the absence of post-service treatment records or the absence of obstructive pulmonary disease listed 	`for which a presumption of service connection is available because the Veteran is entitled to consideration on a direct basis.

A complete rationale is required including consideration of the Veteran's lay contentions.  

4.  Schedule the Veteran for a VA mental health examination.  Provide the claims file and access to electronic files to the examiner.  Request that the examiner review the files including attention to the service treatment records, the results of the October 2008 and August 2010 VA PTSD examinations, and the Veteran's and his representative's lay contentions of self-treatment with tobacco, and note the review in an opinion report. 

Request that the examiner provide an opinion: (1) whether the service-connected PTSD caused the Veteran to use tobacco products after service; (2) if so, whether the use of tobacco products as a result of the service-connected PTSD was a substantial factor in causing the pulmonary diseases; and (3) whether the pulmonary diseases would not have occurred but for the use of tobacco products caused by the service-connected PTSD.  
 
A complete rationale is required including consideration of the Veteran's lay contentions.  

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim for service connection for COPD, emphysema, and lung scarring based on the entirety of the evidence.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014)





